CARROLL, Judge
(concurring specially)-
I concur in the opinion and judgment of affirmance, and would add that the decision we reach is compelled by the clear wording of a provision in the charter which placed this matter in the hands of the judges of the Metropolitan court. I use the word “compelled,” because I regard it unwise and unfortunate that the charter is so worded that it operates to deprive the Board of County Commissioners of the right and power to determine the traffic offenses for which court appearances shall be required and those for which appearance will not be required. The matter is one which represents an important area of contact between the Metropolitan government and the public it serves, has material bearing on the feelings and sensibilities of the public or portion of the public affected, and appears to be a matter of public policy which more properly should be dealt with by a legislative body than by traffic court judges. But the wisdom or lack of wisdom of the controlling charter provision was not a concern of the circuit court or of this court, in the performance of the duty to construe and apply the law as it reads.